Exhibit 10.39

FIXED ASSET TRANSFER AGREEMENT

 

Assignor (“Party A”):

   Nanjing Linkage Technology Group Co., Ltd.

Address:

   No. 40 Gongjianfang, Zhongshan South Road, Nanjing

Legal Representative:

   Sun, Libin

Assignee (“Party B”):

   Linkage-AsiaInfo Technologies (Nanjing), Inc.

Address:

   Building 16, Nanjing World Window Software Park, No. 12 Dinghuaimen, Nanjing

Legal Representative:

   Zhang, Zhenqing

According to the Contract Law of the People’s Republic of China and related
regulations, on the basis of equality, voluntary, justice, honesty and
credibility, Party A and Party B hereby enter into this Fixed Asset Transfer
Agreement (the “Contract”).

 

1. TRANSFER OBJECTIVE

Party A is to remuneratively assign all the fixed assets in its possession
mentioned in Appendix I to Party B.

 

2. TRANSFER PRICE

Party A and Party B both agree on the price of this assignment totaling four
million two hundred and fifty-five thousand nine hundred and seventy point
eleven Renminbi (¥4,255,970.11).

 

3. DELIVERY AND ACCEPTANCE

Party A shall deliver all the fixed assets mentioned in the Contract to Party B
within ten (10) business days after the Contract is signed. Party B shall
perform inspection and acceptance.

 

4. PAYMENT TERM

Upon the acceptance of all the fixed assets mentioned in the Contract and
receipt of the invoice issued by Party A of equal amount, Party B shall remit
the payment to the account designated by Party A.

The designated account information is as below:

Bank: Bank of Communications Nanjing Branch Yuhua Sub-branch

Account No.:

 

5. TAX

According to related laws and regulations of the People’s Republic of China, the
tax incurred in relation to this assignment shall be assumed by Party A and
Party B, respectively.

 

6. DECLARATION AND GUARANTEE BY PARTY A AND PARTY B

 

  6.1 Party A’s declaration and guarantee:

 

  6.1.1 Party A has the legal, valid and complete right of disposal on the
transfer objective under the Contract;

 

  6.1.2 All the written materials provided by Party A are authentic, accurate
and complete;

 

  6.1.3 All the procedures required for the Contract signing, including but not
limited to authorization, approval and internal decision-making, have been
obtained legally. All the prerequisites for the Contract establishment and fixed
assets assignment have been fulfilled.



--------------------------------------------------------------------------------

  6.2 Party B’s declaration and guarantee:

 

  6.2.1 Party B have the purchase capability for this assignment and can assume
and fulfill the responsibilities and obligations mentioned in the Contract;

 

  6.2.2 All the written materials provided by Party B are authentic, accurate
and complete;

 

  6.2.3 All the procedures required for the Contract signing, including but not
limited to authorization, approval and internal decision-making, have been
obtained legally. All the prerequisites for the Contract establishment and fixed
assets assignment have been fulfilled.

 

7. SETTLEMENT OF CONTRACTUAL DISPUTE

Any dispute arising out of the performance of this Contract or in connection
with this Contract shall be settled by Party A and Party B through friendly
consultations between them. If such dispute cannot be resolved by consultations,
any Party may submit such dispute to Nanjing Arbitration Commission for
arbitration.

 

8. LIABILITY FOR BREACH OF CONTRACT

8.1 Either Party who breaches this Contract shall assume the breach
responsibility. The breaching Party shall pay damages if the other party has
sustained direct or indirect losses.

8.2 In the event of any material item undisclosed or any existing loss in
connection with the transfer objective, which may harm the objective or affect
the transfer price, Party B shall have the right to terminate the Contract.
Where the termination right is not exercised by Party B, allowance shall be made
by Party A based on the value of the property. The Parties may prescribe other
compensatory approaches if they have so agreed.

 

9. CONTRACT ALTERATION AND TERMINATION

In the case of the following situation, the Contract may be amended or
terminated:

9.1 In the event of any change occurred, Party A and Party B negotiate and agree
to make amendment or termination of the Contract with no harm to the state and
social public interests.

9.2 Default of the Contract due to force majeure.

 

10. CONTRACT EXECUTION AND MISCELLANEOUS PROVISIONS

10.1 The Contract shall become effective on the date it signed by the authorized
representatives or sealed by both Parties.

10.2 The Contract shall be executed in four (4) copies, with Party A and Party B
each keeping two (2) copies. Each of the four (4) copies shall be equal in legal
effect.

10.3 The appendix to the Contract shall be equal in legal effect as an
inseparable part of the Contract.

Party A: (Contract Seal of Nanjing Linkage Technology Group Co., Ltd.)

Representative of Party A: (signature)

Dated: March 28, 2012

Party B: (Contract Seal of Linkage-AsiaInfo Technologies (Nanjing), Inc.)

Representative of Party B: (signature)

Dated: